Dear Judge Gaudin:
Reference is made to your request for an Attorney General's opinion regarding the contracts of two hearing officers approved by the Gaming Control Board (the "Board") at its meeting of April 12, 2004.  Your letter pertinently provides:
  "On April 12, 2004, the Louisiana Gaming Control Board convened its monthly meeting.  Chairman Hilary Crain made some introductory remarks and resigned, and left the meeting. The Board, without a Chairman, then voted to renew the contracts of two hearing officers.
* * *
  The contracts approved by the Board and signed by its Vice Chairman do not require that the hearing officers serve as full-time employees and appears to be in violation of the statute [LSA-R.S. 27:25(A)(1)] .the contracts clearly authorized part-time work.
  I request your opinion regarding the legality of these contracts."
As we read your letter, you present three issues for our review:
1. Whether the Board had the authority to act, in the absence of its Chairman;
2. Whether the Board's Vice-Chairman had the authority to sign the contracts on the Board's behalf;
3. Whether the Board has the legal authority to contract for part-time hearing officers in light of the provisions of LSA-R.S. 27:25(A).
With respect to whether the Board had the authority to act in the Chairman's absence, it is the opinion of this office that the Board had not only the authority, but the duty, to so.  In spite of Chairman Crain's absence, the Board was and is charged to "regulate all gaming activities and operations" [LSA-R.S. 27:15A], and the Board must hold and conduct regular meetings, as a body, in order to carry out its duties [LSA-R.S. 27:15B(2)].
Turning to the second issue raised by your request, it is the opinion of this office that the Vice-Chairman of the Gaming Control Board was granted the Board's specific authority to sign the contracts in question on the Board's behalf.  In this regard, we have examined the minutes of the April 12, 2004 meeting (pages 21-23), and note the following exchange, which immediately preceded the Board's vote to authorize the Vice-Chairman of the Gaming Control Board to sign the contracts in question:
"VICE-CHAIRMAN FLEMING:
  I will take up the question of the hearing officers I would ask the board to give me permission or the chairman permission, the authority to renew the contracts should this be agreed to by the gentlemen under the same terms as they have been in the past and copies of which have been furnished to you.
MR. BOYER:
I so move.
MR. KINCHEN:
Second.
VICE-CHAIRMAN FLEMING:
Mr. Boyer moves, Mr. Kinchen seconds. Any questions?
(No response.)
VICE-CHAIRMAN FLEMING:
  Excuse me.  We have a lawyer with the Attorney General's office and she reads these laws, too, and she suggested we may not have a real chairman for a while. So she suggests, Mr. Boyer, that you change your motion to say that the chairman of the board or the vice-chairman, acting chairman will sign the contract.
MR. BOYER:
Yes.
VICE-CHAIRMAN FLEMING:
And Mr. Kinchen seconds.
MR. KINCHEN:
Yes.
VICE-CHAIRMAN FLEMING:
Any questions?
(No response)
VICE-CHAIRMAN FLEMING:
Ms. Lana, call the roll."
In our opinion, the above-quoted exchange makes it clear that the Board specifically authorized its Vice-Chairman to execute the hearing officer contracts on the Board's behalf.
With respect to the third issue presented by your request, I am enclosing a copy of Attorney General's Opinion No. 96-375.  That opinion addresses the identical issue you have raised regarding the Board's legal authority to contract for part-time hearing officers in light of the provisions of LSA-R.S. 27:25(A).  Please be advised that AttorneyGeneral's Opinion No. 96-375 is affirmed. It has been, and it remains, the opinion of this office that the Louisiana Gaming Control Board has the authority to hire part-time contract attorneys to serve as its hearing officers.
We trust the foregoing to be responsive to your request.  Please do not hesitate to contact this office if we can be of further assistance.
Yours very truly,
                                CHARLES C. FOTI, JR. Attorney General
                           BY:  ______________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam